 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     RICKY LEE ELZIG,                                )    Civil No. 1:18-cv-00746-SKO
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )    Docs. 12 and 13
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy workload, including eleven other district court due within the next two weeks,
26   and an upcoming Ninth Circuit responsive brief to be completed before the end of March.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1            The new due date for Defendant’s responsive brief will be Wednesday, April 10, 2019.
 2
                                                    Respectfully submitted,
 3
 4   Date: March 13, 2019                           LAW OFFICES OF LAWRENCE D. ROHLFING

 5                                          By:     /s/ Laura Eve Krank*
                                                    LAURA EVE KRANK
 6                                                  * By email authorization on March 13, 2019
 7                                                  Attorney for Plaintiff

 8
     Date: March 13, 2019                           MCGREGOR W. SCOTT
 9
                                                    United States Attorney
10
                                            By:     /s/ Michael K. Marriott
11                                                  MICHAEL K. MARRIOTT
                                                    Special Assistant United States Attorney
12
                                                    Attorneys for Defendant
13
     Of Counsel
14   Jeffrey Chen
     Assistant Regional Counsel
15
     Social Security Administration
16
17
18
                                                    ORDER
19
              The Court has reviewed the parties’ above stipulation (Doc. 13) and approves
20
     Defendant’s request for a 30-day extension of time to file her responsive brief. The Court
21
     GRANTS Defendant an extension until April 10, 2019, to file her responsive brief. All
22
23   remaining deadlines in the Court’s scheduling order (Doc. 4), are extended accordingly.

24            In view of the Court granting the parties’ stipulated request for an extension, the Court

25   DENIES AS MOOT, Defendants’ previous motion for an extension. (Doc. 12.)

26
27   IT IS SO ORDERED.
28
     Dated:     March 14, 2019                                     /s/   Sheila K. Oberto                 .

                                                       2
 1       UNITED STATES MAGISTRATE JUDGE
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     3
